GIBSON, J.
(dissenting). I think the writ should be withheld for if it should be issued at this time it would seriously disturb the fiscal affairs of Carter county. It is impractical to issue it now. Board of Education of City of Guthrie v. Excise Board of Logan Co., 86 Okla. 24, 206 P. 517.
I think, however, that the excise board of Carter county should have made the appropriation for cemetery purposes requested by the city of Ard-more. I am of the opinion that 8 O. S. 1943 Supp. §44a is a legislative apportionment of one-half mill on the dollar out of the fifteen (15) mills on the dollar total taxes for all purposes on an ad valorem basis which is provided for by section 9, art. 10, Constitution, as amended in 1933.
It is a legislative apportionment of a part of the maximum 15 mills as much as is 68 O. S. 1941 §281a, wherein the Legislature has apportioned to each and every school district of the state a minimum of “five (5) mills on the dollar out of the fifteen (15) mills on the dollar total taxes for all purposes on an ad valorem basis of Section 9, Article 10, of the Constitution of the State of Oklahoma, as amended in 1933.” There is no substantial difference between the two partial appor-*520tionments of the 15 mills maximum. The Legislature has made an unconditional apportionment of 5 mills out of the 15 mills maximum to the schools, and has made an apportionment of one-half mill out of the 15 mills maximum for city cemetery purposes, conditioned only that the city shall file its request for an appropriation within such one-half mill apportionment. In my opinion the Legislature has taken cognizance of the practice of many county excise boards of devoting the whole of the 15 mills which may be levied under the Constitution, as amended, to county and school purposes, thus leaving the cities and towns to their own devices for raising revenue to finance the needs of their general fund, including the cost-of operating the police and fire departments, the sanitary department, the maintenance of public cemeteries, and various other governmental functions.
I think the Legislature has in effect declared it to be the public policy of this state that a part of the money raised from taxes imposed on city property should be used for the upkeep and maintenance of the public cemeteries of the cities.
I do not think it was the intention of the Legislature to provide it to be the mandatory duty of the excise board to make the cemetery levy, upon the city’s request, and then leave it to the whim of such excise board to make an apportionment of the 15 mills total so that the one-half mill levy could be legally made.
I cannot agree with the majority opinion in holding that the Legislature has attempted to exceed the 15 mills maximum limit of ad valorem levy provided by the Constitution, in providing for the cemetery levy. That is to charge the Legislature with ignorance of the Constitution or a disregard of it.
A city, like a county or school district, has two funds out of which its needs are paid for — general and sinking. Through the sinking fund its needs for judgment and bond indebtedness are financed. Through the general fund levies all of its needs for the current fiscal year must be provided for. Within the general fund many items of appropriations are included. These items show the current needs for general city government and also the special purpose needs. With these simple basic facts in mind, the intention of the Legislature in providing for the cemetery levy is obvious, and it is equally obvious that the majority opinion misconstrues the act. All of the items appropriated for through the general fund are for needs for the current year and consequently are current expense items. But an appropriation for a special purpose, although included as a current expense item in the general fund, can be used for no other purpose.
Unexpired balances of appropriations for current needs of general government may be re-appropriated under the statutes.
It is apparent to me that the Legislature intended to make it possible to create a special fund within the general fund in addition to the other items of current expense which might be appropriated for in the general fund. The majority opinion seems to hold that the excise board still possesses all of the uncontrolled discretion in the apportionment of the 15 mills conferred upon it by section 9, art. 10, Constitution, as amended in 1933. Since that time the Legislature has apportioned 5 mills to the schools and one-half mill to the cities and towns for their public cemeteries. There may be others, but, if not, it is evident that the excise board can now apportion a maximum of 9% mills to a county for its current expense, if it should see fit to give all of the available millage for that purpose.
The question presented here is in no manner controlled by our holding in State ex rel. City of Mangum v. Greer et al., 188 Okla. 504, 111 P. 2d 178.
I agree that the writ should be denied, but not for the reasons stated in the majority opinion.